Citation Nr: 0924167	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for diverticulitis. 

5.  Entitlement to service connection for hepatitis. 

6.  Entitlement to service connection for a low back 
disorder. 

7.  Entitlement to service connection for a stomach disorder 
claimed as appendectomy surgery. 




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1951 to December 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for bilateral defective 
hearing, tinnitus, headaches, diverticulitis, hepatitis, a 
low back disorder, and a stomach condition also claimed as 
appendectomy scar.  His service treatment records are 
unavailable due to a fire-related incident.  In cases where 
the Veteran's service records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case, including 
the obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) in Dixon v. Derwinski, 3 Vet. App. 261 (1992) held 
that the VA should conduct a "reasonably exhaustive search" 
to obtain service records, including inquiries directed to 
named facilities, if they are still operational.  

It is incumbent upon VA to afford the appellant's claim 
heightened consideration due to the unavailability of his 
service records.  See Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The Board thus is of the opinion that the RO should 
attempt to reconstruct the Veteran's service medical and 
personnel records through all reasonable alternative means.  
This includes attempts to obtain any information from all 
available sources and records repositories not already 
contacted, including the U. S. Army Hospital (118th) near 
Tsuiki, Japan for treatment in 1952 and the hospital at the 
Suwon base in Korea shortly thereafter.  The Board also notes 
that the Veteran's in-service clinical records were requested 
in April 2008, but there is no response to this request of 
record.

The Veteran has also indicated that he has undergone two 
surgeries on his back since service.  Complete information 
regarding that treatment was not provided.  The appellant 
should be requested to provide the names and addresses of any 
and all private physicians from whom he received treatment 
for the low back disorder, as well as any other disorder at 
issue, from 1954 to the present.  

In a February 2007 VA Form 21-4142, the Veteran indicated 
that he had been treated at the VA hospital in Orlando, 
Florida and that his treatment continues.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all 
treatment records from the VA hospital in Orlando. 

In December 2007, the Veteran stated that he had mailed 
medical records to VA; however, there are no such records in 
the claims folder.  He should be asked to resubmit copies of 
these records.

The Veteran has indicated that during service he was treated 
for appendicitis, and had abdominal surgery with continuing 
stomach problems thereafter.  He states that while in the 
hospital he had a blood transfusion and developed hepatitis 
with yellow skin and yellow eyes.  He has also reported that 
while in Korea, a mortar shell hit very close to him and 
knocked him down causing a concussion.  He stated that he 
lost hearing completely for a while and had severe ringing in 
his ears.  He states that due to his mortar blast and 
concussion he currently has ringing in his ears, headaches, 
and that his hearing worsens every year.  He also has 
reported that he had back pain in service due to lifting 
patients after evacuating a hospital.  As noted above, his 
service treatment records are unavailable.  However, the 
Veteran is competent to attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing fall after a 
mortar exploded near him, or being hospitalized during 
service, as well as symptoms such as having headaches, having 
yellowing skin and eyes, and having back pain in service as 
well as experiencing decreased hearing with tinnitus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He has 
not been examined to determine the nature of his claimed 
disabilities or their etiology, and this should be 
accomplished on remand.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Orlando VA treatment facility, dated 
from 1954 to present.

2.  In a December 2007 statement, the 
Veteran reported that he had mailed 
medical records to VA; however, there are 
no such records in the claims folder.  He 
should be asked to resubmit copies of 
these records.

3.  The Veteran should be asked to 
identify all health care providers who 
treated him for any of the disabilities 
claimed on appeal from 1954 to present, 
including for this two back surgeries.  
All identified records should be obtained 
and associated with the claims file.  

4.  Contact the National Personnel 
Records Center, and/or any other 
appropriate source, and request complete 
copies of the Veteran's inpatient 
clinical records.  If these records are 
not available, a negative reply is 
required.

5.  Take all appropriate steps to secure 
any outstanding service medical and 
personnel records or alternative records 
for the Veteran from the service 
department, and any other appropriate 
records repository.  This includes making 
a direct request to the U. S. Army 
Hospital near Tsuiki, Japan for treatment 
in 1952 and the hospital at the Suwon 
base in Korea in 1952 and 1953.  

6.  Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of his claimed disorders.  
The claims file and a copy of this remand 
must be made available to the examiners 
for review and the examiners must 
indicate in the examination reports that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

An audiological examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
hearing loss and/or tinnitus is related 
to acoustic trauma in service, including 
a mortar blast.  

The Veteran should also be examined to 
determine the nature and etiology of his 
claimed headaches, hepatitis, 
diverticulitis, low back disorder, and 
stomach disorder related to appendectomy 
surgery.  The examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any diagnosed disorder 
had its onset during active service or is 
related to any in-service, disease, 
event, or injury.  Again, the Veteran 
claims that his headaches are a result of 
a mortar blast that went off next to him, 
that his back disorder is due to moving 
patients, and that his hepatitis is due 
to a blood transfusion during an in-
service surgery for a ruptured appendix.  
He also claims that part of his 
intestines were removed during this 
surgery.

A complete rational must be provides for 
all opinions.

7.  Finally, the claims should be 
readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


